Title: From John Adams to James Warren, 2 December 1778
From: Adams, John
To: Warren, James


     
      My dear Sir
      Passy Decr 2 1778
     
     Last Night, I received your Letter of Octr. 7th by a Special Messenger from M. De Sartine, who writes me that he knows not how where nor by whom it arrived. I mention this that it may serve as an Answer in some Measure to the Complaint in your Letter, that neither you nor my other Friends have heard from me. I have wrote very often, to you and them but there is Strange Management with Letters and most that We write are sunk in the Sea.
     I Sincerely grieve for my Country in the News that you are not of either House. But it is Some Comfort to me to think that I shall be Soon a private Farmer, as well as you, and both pursueing our Experiments in Husbandry. The longer I live and the more I see of public Men, the more I wish to be a private one. Modesty is a Virtue, that can never thrive, in public. Modest Merit! is there Such a Thing remaining in public Life? It is now become a Maxim with some, who are even Men of Merit, that the World esteems a Man in Proportion as he esteems himself, and are generally disposed to allow him, to be what he pretends to be.
     Accordingly, I am often astonished at the Boldness with which Persons make their Pretensions. A Man must be his own Trumpeter—he must write or dictate Paragraphs of Praise in the News Papers, he must dress, have a Retinue, and Equipage, he must ostentatiously publish to the World his own Writings with his Name, and must write even some Panegyricks upon them,—he must get his Picture drawn, his statue made, and must hire all the Artists in his Turn, to set about Works to Spread his Name, make the Mob stare and gape, and perpetuate his Fame. I would Undertake, if I could bring my Feelings to bear it, to become one of the most celebrated trumpeted, Admired, courted, worshipd Idols in the whole World in four or five Years. I have learned the whole Art I am a perfect Master of it. I learned a great deal of it from Hutchinson and the Tories, and have learned more of it since from Whigs and Tories both, in America and Europe. If you will learn the Art I will teach it you.
     I have not yet learned to begun to practice this. There is one Practice more which I forgot. He must get his Brothers, Cousins, sons and other Relations into Place about him and must teach them to practice all the same Arts both for them selves and him. He must never do any Thing for any Body who is not his Friend, or in other Words his Tool.
     What I am going to say, will be thought by many to be practicing upon some of the above Rules. You and I have had an ugly Modesty about Us, which has despoyled Us of, almost all our Importance. We have taken even Pains to conceal our Names, We have delighted in the shade, We have made few Friends, no Tools, and what is worse when the Cause of Truth, Justice, and Liberty have demanded it We have even Sacrificed Those who called themselves our Friends and have made Ennemies.
     No Man ever made a great Fortune in the World, by pursuing these Maxims, We therefore do not expect it, and for my own Part I declare, that the Moment, I can get into Life perfectly private, will be the happiest of my Life.
     The little Art and the less Ambition with which I see the World full disgusts and shocks me more and more. And I will abandon it to its Course, the Moment I can do it with Honour and Conscience.
     Remember me, Sir, in the most respectfull Manner to your good Lady, whose Manners, Virtues, Genius, and Spirit will render her immortal, notwithstanding the general Depravity. I am, her & your Friend
     
      John Adams
     
    